                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 RYSZARD WALCZAK,
      Plaintiff,

        v.                                            No. 3:18-cv-563 (VAB)

 PRATT & WHITNEY, A DIVISION OF
 UNITED TECHNOLOGIES
 CORPORATION,
      Defendant.


             RULING AND ORDER ON MOTION FOR SUMMARY JUDGMENT

       Ryszard Walczak (“Plaintiff”), proceeding pro se, has sued Pratt & Whitney, a Division

of United Technologies Corporation (“Defendant”), for discrimination and retaliation on the

basis of gender and national origin or ancestry in violation of the Connecticut Fair Employment

Practices Act (“CFEPA”), Conn. Gen. Stat. § 46a-60 et seq, and Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e-2 et seq (“Title VII”).

       Pratt & Whitney has moved for summary judgment as to all claims.

       For the following reasons, Pratt & Whitney’s motion for summary judgment is

GRANTED.

       The claims under Title VII will be dismissed, and t he Court declines to exercise

supplemental jurisdiction over his remaining claims under state law.




                                                1
I.     FACTUAL AND PROCEDURAL BACKGROUND

           A. Factual Background

       Mr. Walczak, a man of Jewish faith originally from Poland, began work at Pratt &

Whitney on February 4, 2008. L. R. 56(a)1 Statement of Undisputed Material Facts, ECF No. 44

¶¶ 1, 8 (May 6, 2019) (“Def.’s SMF”); Pl.’s Statement of Undisputed Material Facts, ECF No.

56-2 ¶ 1 (June 6, 2019) (“Pl.’s SMF-Add’l Facts”).

       Pratt & Whitney, an unincorporated division of United Technologies Corporation, is an

aerospace manufacturer that produces aircraft engines for military and civil aviation. Def.’s SMF

¶ 2. Pratt & Whitney maintains an equal employment opportunity policy, which prohibits

discrimination based on all legally protected characteristics. Id. ¶ 3. Pratt & Whitney also

maintains a harassment-free workplace policy; a non-retaliation policy; and a workplace violence

policy, which prohibits violence and threatening behavior. Id. ¶¶ 4, 6. Employees have numerous

channels for reporting complaints or concerns about alleged discrimination or violations of these

policies. Id. ¶ 4. Pratt & Whitney’s Ombudsman office (“Ombudsman”) is “a confidential

channel for employees to seek guidance, as[k] questions, make comments[,] and report suspected

misconduct outside of management.” Id. The Ombudsman then investigates these concerns. Id.

Employees may also report cocnerns directly to the harasser, a supervisor or manager, a Human

Resources Representative, or Pratt & Whitney’s EEO Manager. Id. Employees “engaged in

actual or threatened workplace violence will be subject to appropriate disciplinary action, up to

and including termination of employment.” Id. ¶ 6.

       All employees receive training on Pratt & Whitney’s policies. Id. ¶ 7. Mr. Walczak had

been informed of Pratt & Whitney’s policies and the reporting procedures available to employees

who had concerns about potential violations of these policies. Id. ¶ 5.



                                                 2
       Mr. Walczak worked as a Lead Quality Assurance Inspector for Pratt & Whitney in

Middletown, CT. Id. ¶ 8. In addition to inspecting manufactured aircraft engine parts, Mr.

Walczak “was required to constantly interact with other inspectors, independent contractors, and

employees.” Id. Mr. Walczak’s employment was subject to the terms of a collective bargaining

agreement. Id. ¶ 9.

       Complaints About Mr. Walczak Made to Pratt & Whitney

       Beginning around September 2011, Mr. Walczak began to have conflicts with his peers.

Id. ¶ 10. In all, he had eighteen altercations with Pratt & Whitney employees and contractors. Id.

¶ 22 (citing Ex. N: Altercations Chart, ECF No. 44-14).

       On September 11, 2011, an incident occurred with Quality Assurance Inspector Michelle

Bosse. Id. According to Ms. Bosse, while she listened to a 9/11 memorial, Mr. Walczak made

offensive statements: “Why are you listening to this? Who cares? . . . Why don’t you all just get

over it, you Americans. People die all over the world every day.” Ex. I: Arb. Hearing Tr.,

Volume II, ECF No. 44-9 at 61:23-63:9 (Aug. 5, 2016) (“Arb. Tr. II”). According to Mr.

Walczak, he used different words: “as a nation, every year we should start celebrate [sic] less and

less this event because this is just rubbing more and more salt to the open wounds . . . I didn’t

mean it to be disrespectful, just think about proportions, Poland during World War II lost 6

million . . . .” Ex. 7: Aff., ECF No. 44-4 at (June 6, 2019). Ms. Bosse reported this conduct to

Pratt & Whitney. Arb. Tr. II at 65:9-18. The company later assigned Mr. Walczak to work in a

different area of the same building. Id. at 67:1-20.

       In October 2014, another Pratt & Whitney employee, Joel Boulay, reported that Mr.

Walczak had “yelled” at him and made an inappropriate comment about his wife. Arb. Tr. II at

114:20-25, 117:1-25.



                                                  3
       On April 14, 2015, Mr. Walczak confronted Michael McCormack, a Pratt & Whitney

contractor, about alleged whistling: he “grabb[ed] onto Mr. McCormack’s ID badge” and said,

“We will get to know each other.” Ex. O: Pratt & Whitney Threat Management Team

Assessment Record, ECF No. 44-15 (Apr. 22, 2015) (“TMT Record – McCormack”). The

incident required intervention by Pratt & Whitney’s Threat Management Team, which

recommended Mr. Walczak attend counseling with the Employee Assistance Program, but Mr.

Walczak never went. Id.; Walczak Dep. at 83:21-23.

       On April 8, 2016, Mr. Walczak had an exchange with another Pratt & Whitney employee,

Scott Czarnota, who Mr. Walczak had reported for whistling at him in the past. Ex. P: Clifford

Statement, ECF No. 44-16 (Apr. 11, 2016); see Ex. K (containing numerous e-mail complaints).

Mr. Walczak also alleges that Mr. Czarnota was an union steward and part of the “bullying

team,” Pl.’s SMF – Add’l Facts ¶ 10, along with Irie Fordham, another union steward, Pl.’s

Opp’n at 12. According to witness and Human Resources representative Gary Clifford, on that

day, Mr. Walzcak commented “cuckoo” when he and Mr. Czarnota walked past. Clifford

Statement. Then, Mr. Czarnota and Mr. Walczak exchanged verbal expletives, and Mr. Walczak

made a “b-line” for Mr. Czarnota, where a shouting match began, and ended by Mr. Clifford

“physically stepping between them.” Id. According to Mr. Clifford, he had a conversation with

Mr. Fordham about the event a couple days later, because Mr. Fordham had also witnessed the

incident. Id. Mr. Fordham claimed that recently, Mr. Walczak had stated, “something bad was

going to happen.” Id.

       On April 10, 2016, yet another employee, Diane Holloman, reported another interaction

with Mr. Walczak. Ex. R: Arb. Tr., Volume I, ECF No. 44-18 at 82:14-23 (July 19, 2016) (“Arb.

Tr. I”). Mr. Walczak “came into the workplace that morning and . . . came directly to [Ms.



                                               4
Holloman’s] work station.” Id. She noted that he was “very irate” about “the light being turned

on over his desk.” Id. From about two feet away, he yelled and accused her of turning on the

light, and asked who turned it on. Id. at 82:24-85:20. Ms. Holloman denied turning on the light,

and told him that she did not know who turned it on. See Ex. Q: Holloman Statement, ECF No.

44-17 (Apr. 11, 2016). Nevertheless, Mr. Walczak continued to question and “verbally berate her

for 15-20 minutes about the light being on.” Id. Ms. Holloman “felt threatened because he had

[her] boxed in.” Arb. Tr. I at 83:22-24. In her report, Ms. Holloman stated she thought about

calling the police or security, especially because she had witnessed and heard about his irate

behavior with others. Id. at 84:8-85:5; see also Holloman Statement. At the later arbitration, Ms.

Holloman also stated that on April 8, 2016, she had witnessed Mr. Walczak say to Mr. Czarnota:

“Bang, bang, I’m gonna shoot you.” Arb. Tr. I at 99:5-105:9 (also noting that Mr. Czarnota never

reported this alleged incident).

       On April 11, 2016, after receiving Ms. Holloman’s report, the Threat Management Team

determined that Mr. Walczak should be removed from the premises and suspended pending an

investigation. Def.’s SMF ¶ 26. Pratt & Whitney suspended Mr. Walczak that same day. Id.

       According to Mr. Walczak, “he was suspended and terminated based on one single untrue

complaint coming from one female,” which he considered as “pure retaliation and gender

discrimination.” Pl.’s SMF ¶ 3. He alleges that Ms. Holloman’s report “was fabricated and

designed to terminate [him].” Pl.’s SMF – Add’l Facts ¶ 22. According to Pratt & Whitney,

“neither person had reported any prior issues with the other.” Def.’s SMF ¶ 25.

       Complaints Made by Mr. Walczak to Pratt & Whitney

       Mr. Walczak alleges complaining on numerous occasions about bullying, racial

comments, and discrimination beyond the thirty-three written complaints received by Pratt &



                                                 5
Whitney. Pl.’s SMF – Add’l Facts ¶ 13.

       On July 1, 2013, Mr. Walczak sent an e-mail to Robert Behrens, Frank Dempsey, and

Mr. Clifford, requesting a change in his shift in order to avoid the presence of his “oppressor,”

who is unnamed in the e-mail, Ex. 17, ECF No. 56-4, but who he alleges is Martin Barbosa. Pl.’s

SMF – Add’l Facts ¶ 15.

       On July 3, 2013, Mr. Dempsey responded and notified Mr. Walczak that he was being

transferred to building 150 in order to “provide [him] a work environment free of harassment.”

Ex. 18, ECF No. 56-4. Mr. Walczak alleges that this reassignment was “against [his] will.” Pl.’s

SMF – Add’l Facts ¶ 16. He also alleges that this was an “[a]dverse action and retaliation,”

because, “despite . . . [his] medical condition, they sent [him] to the [only building] with concrete

floors knowing . . . that this situation is worsening [his] health condition.” Pl.’s SMF – Add’l

Facts ¶ 17 (no citation to supporting documentation about his alleged medical condition). Mr.

Walczak alleges he has “arthritis problems,” which is why three years earlier he was moved from

building 150. Pl.’s SMF – Add’l Facts ¶ 18 (citing Ex. 19, which is a typed letter addressed to

“Medical Department at Pratt&Whitney” dated June 7, 2010).

       Mr. Walczak alleges that soon after this reassignment, he sent a letter to the Ombudsman

complaining about retaliation. Pl.’s SMF – Add’l Facts ¶ 19 (citing Ex. 20, an undated letter that

begins “Hello Sir”).

       From 2014 to 2016, Mr. Walczak made numerous complaints to Pratt & Whitney about

coworkers allegedly “harassing” him or being “very aggressive” towards him. See Ex. K, ECF

No. 44-11 (dated Aug. 4, 2014 to Feb. 26, 2016) (containing various e-mails sent by Mr.

Walczak complaining of conduct like “whistling,” “teasing,” and “stalking” and requesting “desk

relocation so [he] can sit by [him]self”). Mr. Walczak complained about both Scott Czarnota and



                                                 6
Louis Gonzalez whistling at him “like calling a dog,” which he perceived as harassment and

aggression. Id. Mr. Walczak also alleged that Ms. Bosse, along with Mr. Barbosa, “initiated and

organized bullying” of him. Ex. A: Walczak Dep., ECF No. 44-1 at 93:15-94:14 (Feb. 4, 2019).

         Between August 4, 2014, to April 10, 2016, Mr. Walczak made at least thirty-three

complaints to Pratt & Whitney’s Human Resources Department, most of them to Human

Resources representative Jessica (Haines) Ferreira. Def.’s SMF ¶ 14. Each time he made a

complaint, Ms. Ferreira discussed them with him, investigated the complaint (usually about

others whistling at him), and talked with the employees allegedly involved. Ex. J: Arb. Tr.,

Volume III, ECF No. 44-10 at 150:7-151:4 (Oct. 10, 2016) (“Arb. Tr. III”). According to Ms.

Ferreira, “there was really no evidence found that there was any whistling occurring or any

whistling at him in any harassing nature.” Id. at 151:12-14. Shortly after the resolution of one

investigation, Mr. Walczak would initiate a new complaint. Id. at 152:19-24 (“The volume [of

Mr. Walczak’s complaints] was enormous . . . by the time [Ms. Ferreira] finished investigating . .

. one, another would would be reported . . . it was constant . . . .”).

         Ms. Ferreira encouraged Mr. Walczak at least six times to use the Employee Assistance

Program, which is “a confidential resource” “meant to help employees cope with any problems

that they’re having inside and outside work.” Id. at 160:14-161:17. She highlighted to him the

Employee Assistance Program’s capacity to “assist employees in resolving conflicts between

them,” id. at 163:20-24, but he did not “respond well,” and would instead “roll his eyes and

indicate that he didn’t have a problem, it was everyone else who had a problem,” id. at 163:24-

164:8.

         In all the complaints that Pratt & Whitney received, Mr. Walczak did not assert any

harassment or issues based on his gender, ancestry, national origin, religion, or any protected



                                                   7
category. Def.’s SMF ¶ 16. Mr. Walczak admitted that the reason for his coworkers’ alleged

“harassment” was “unknown” to him. Walczak Dep. at 81:25-82:8. According to Mr. Walczak,

he did not report every one of his complaints. Pl.’s SMF ¶ 16 (“I cannot report every spit or

every racial slur.”); but see Walczak Dep. at 131:9-12 (“Q. It is already clear on the record that

you did not complain to the company about the comment KGB agent. Is that true? A. Yes”). In

one e-mail, dated April 8, 2015, sent to a Terrence Orr, Michael Schmidt, and Robert Behrens,

Mr. Walczak wrote that his complaints related to three other coworkers’ whistling had to be

“racially motivated harassment” related to his “point of origin [being] Poland.” Ex. 13, ECF No.

56-4 at 27. Mr. Walczak acknowledged that Pratt & Whitney could not take action on any

alleged discriminatory conduct he did not report. Walczak Dep. at 64:17-20 (“Q. You would

agree with me that the company can’t take any action on a complaint that you don’t raise to the

company. Is that true? A. True.”).

       On March 9, 2016, Ms. Ferreira and Gary Nester, Pratt & Whitney’s then-Labor

Relations Manager, met with Mr. Walczak to give him feedback. Def.’s SMF ¶ 19. They

informed him that he needed to stop making “frivolous complaints,” which were “becoming an

absolute administarive burden,” and recommended again that he contact EAP. Arb. Tr. III at

220:2-19. They also informed him that “he need[ed] to only make legitimate complaints to HR,”

and could not “keep making false claims.” Id. at 159:2-14.

       On March 10, 2016, Mr. Walczak wrote to Pratt & Whitney’s Ombudsman. Ex. M: Letter

to Ombudsman, ECF No. 44-13. According to Mr. Waczak, Mr. Nester “threaten[ed] [him] with

the disciplinary action for reporting harassment without merits,” but he was “satisfied with the

professional help coming from [Ms. Ferreira].” Id. He stated that the “[o]verall situation is




                                                 8
almost contained,” and that the “progress is positive.” Id. The letter did not mention

discrimination or harassment on the basis of any protected characteristic. Id.

       Two months before Mr. Walczak’s termination, he allegedly filed a grievance about a

matter unrelated to this lawsuit, but he alleges that his termination, at least partly, was in

retaliation for his unrelated grievance claiming that Pratt & Whitney did not pay him about

$30,000 in retroactive pay. Pl.’s SMF – Add’l Facts ¶ 20. According to Mr. Walczak, this matter

was awaiting arbitration, but he was terminated while it was pending. Id.

       Mr. Walczak’s Termination

       Two members of the Human Resources Department—Robert McGuinness, Senior

Industrial Relations Manager, and Robert Schuelke, Industrial Relations Specialist—conducted

an investigation and interviewed two witnesses in relation to Ms. Holloman’s report. Def.’s SMF

¶ 27. The two did not find Mr. Walczak’s denials regarding his confrontations credible. Id. Mr.

Nester reviewed these investigation notes, and also interviewed Tom Turner, who Mr. Walczak

claimed could substantiate his account of the April 8, 2016 confrontation with Mr. Czarnota. Id.

¶ 28. Mr. Turner stated that he did not witness that altercation, but he did hear about the “heated

verbal altercation” between Mr. Walczak and Ms. Holloman. Id.; see Ex. U, Interview Notes

with Tom Turner, ECF No. 44-21 (Apr. 19, 2016) (“According to Mr. Turner, he did not witness

the incident that ocurred on April 8th, but . . . [he] did, however, go on to describe a recent verbal

altercation he had heard about between Mr. Walczak and a newly transferred inspector . . .

Dianne Holloman.”).

       Mr. Nester, who is also a Polish male, concluded that Mr. Walczak had “engaged in

threatening behavior toward [Ms.] Holloman, and that his level of hostility was unwarranted and

malicious.” Id. ¶ 29. Mr. Nester concluded that Mr. Walczak “should be terminated” because,



                                                   9
“[i]n addition to the burdensome and laborious complaints that he had continued to render . . . ,

his workplace incidents were becoming more concerning.” Arb. Tr. III at 239:11-22. Mr. Nester

noted that Mr. Walczak “was burdensome for supervision to constantly relocate, only for him to

have additional problems with coworkers or non-employees,” and that “[e]mployees had directly

expressed . . . their level of concern for their personal safety.” Id. at 239:23-240:3.

         On April 19, 2016, Pratt & Whitney ended Mr. Walczak’s employment for “violation of

Company rules.” Ex. W: Termination Letter, ECF No. 44-23 (Apr. 19, 2016). According to Mr.

Walczak, he was “terminated because of [his] gender . . . national origin / ancestry as [he is]

Polish and Jewish.”

         Pratt & Whitney claims to have terminated employees who engage in threatening

conduct, including employees who: (1) “engaged in frightening conduct towards company

medical staff causing them to cry and be fearful with their hands on the panic button to call

security;” (2) “had repeated conflicts with coworker requiring [Threat Management Team]

intervention;” and (3) “who told . . . supervisor to ‘go f*** himself.’” Def.’s SMF ¶ 30.

         According to Mr. Walczak, none of those employees were Polish. Pl.’s SMF ¶ 30; but see

Def.’s SMF ¶ 30 (noting that the ancestry and national origin of these terminated employees

were unknown).

         Subsequent Arbitration and CHRO Complaint 1

         The International Association of Machinists and Aerospace Workers, Local Lodge 700

(“the Union”), filed a grievance in response to Mr. Walczak’s termination. Def.’s SMF ¶ 31; Ex.



1
  Mr. Walczak alleges that he sent “a letter asking for help” to the CHRO in 2013. Pl.’s SMF – Add’l Facts ¶ 7. His
supporting document, Exhibit 9, is a typed and undated letter addressed “To Whom It May Concern.” Ex. 9, ECF
No. 56-4. He also alleges that he sent another letter to the CHRO in September 2015 “pleading for help.” Pl.’s SMF
– Add’l Facts ¶ 9. His supporting document is another typed and undated letter. Ex. 10, ECF No. 56-4. Because he
does not cite to an administrative record or any other document that can be authenticated, the Court does not rely on
these allegations here.

                                                         10
Z: Arb. Opinion and Award, ECF No. 44-26 (Jan. 14, 2017). On January 14, 2017, after four

days of testimony from twenty-one witnesses, including Mr. Walczak, Arbitrator Joan Parker

issued an Opinion and Award upholding his termination. Def.’s SMF ¶ 31; see Arb. Opinion and

Award at 23 (“Based upon the findings and analysis set forth above, the Arbitrator concludes that

Grievant engaged in a persistent pattern of threatening and harassing behavior in violation of the

Company’s rules . . . . This combination of circumstances led the Company to realize that

Grievant could no longer be trusted to safely work with others.”).

       Mr. Walczak alleges that the arbitration decision “was rendered without full evidentiary

process” because he was not allowed in the room during the different witness testimonies. Pl.’s

SMF – Add’l Facts ¶¶ 25-29; see also id. ¶ 25 (“My Constitutionals [sic] rights to examine the

evidence were violated and are representing breach of Law.”). He also alleges that the Union had

a conflict of interest in defending him because he had filed complaints against two Union

Stewards, id, one of which was Mr. Czarnota.

       On May 9, 2016, Mr. Walczak also filed a complaint with the Connecticut Commission

on Human Rights and Opportunities (“CHRO”) alleging many of the same claims he is raising in

this lawsuit; namely, that Pratt & Whitney discriminated against him based on his national origin

of Poland, Polish ancestry, and Jewish religion, in violation of Title VII and the CFEPA. Ex.

AA: CHRO Compl., ECF No. 44-27 (May 9, 2016).

       On September 27, 2017, the CHRO issued its final finding and closed the case as

“Dismissed for No Reasonable Cause.” Ex. BB: CHRO Final Decision, ECF No. 44-28 (Sept.

27, 2017). After reviewing all of the evidence in the file, the CHRO investigator concluded that

“there is no reasonable cause for believing that a discriminatory practice has been or is being

committed as alleged in the complaint.” Id. at 16 (internal formatting omitted).



                                                11
        The CHRO sent a draft finding to the parties on August 23, 2017, id. at 6, and on August

26, 2017, Mr. Walczak attempted to move for reconsideration of the CHRO’s determination, Ex.

CC: Reconsideration Fax, ECF No. 44-29 (Aug. 26, 2017); but see Ex. DD: CHRO

Reconsideration Decision, ECF No. 44-30 at 3 (Dec. 18, 2017) (noting that Mr. Walczak

officially “requested reconsideration on 10/10/17”).

        On December 18, 2017, the CHRO denied Mr. Walczak’s request for reconsideration.

CHRO Reconsideration Decision at 5. Although Mr. Walczak alleged then and now that the

arbitration process was unfair, the CHRO wrote that even though the file did not document what

occurred at the fact-finding, Mr. Walczak “sat in the same room where the testimony was being

given and at the time it was being given.” Id. at 4 (also noting that “[a]ny flaws or unfairness in

the arbitration process should have made their way into a separate complaint against the

arbitrator if the Complainant thought he was discriminated against during the arbitration”). Mr.

Walczak alleges he e-mailed the author of the request for reconsideration, Principal Attorney

Charles Krich, “about his error” but Mr. Krich did not respond. Pl.’s SMF – Add’l Facts ¶ 33.

        The CHRO wrote in its reconsideration decision:

               Mr. Walczak’s presentation largely rests on the notion that the
               CHRO should have accepted his testimony and made a finding in
               his favor, ignoring or discounting what other employees had to say.
               Almost all the claims he makes in his request for reconsideration
               involve just that. I can’t disregard the credibility determination made
               by the investigator, who heard all the witnesses and accepted the
               Respondent’s testimony, and believe [Mr. Walczak] instead. That is
               not how the process works. The investigator has the ability to hear
               the witnesses directly, not me. And from that ability comes the
               power to determine what evidence to believe. My role is not to
               conduct a second investigation . . . . The request for reconsideration
               is rejected.

Id. at 5.




                                                 12
             B. Procedural History

       On April 4, 2018, Mr. Walczak filed a lawsuit against Pratt & Whitney. Compl., ECF No.

1 (Apr. 4, 2018).

       On June 5, 2018, Pratt & Whitney filed an Answer, ECF No. 13 (June 5, 2018), and

moved to strike part of the Complaint, Mot. to Strike, ECF No. 14 (June 5, 2018).

       On January 9, 2019, the Court granted Pratt & Whitney’s motion to strike part of the

Complaint. Order, ECF No. 31 (Jan. 9, 2019).

       On January 25, 2019, Mr. Walczak filed an Amended Complaint. Am. Compl., ECF No.

32 (Jan. 25, 2019).

       On February 5, 2019, Pratt & Whitney filed an Amended Answer. Am. Answer, ECF No.

33 (Feb. 5, 2019).

       On May 6, 2019, Pratt & Whitney moved for summary judgment and filed a supporting

memorandum, statement of material facts, and thirty exhibits. Mot. Summ. J., ECF No. 42 (May

6, 2019); Mem. of Law in Supp. of Mot. Summ. J., ECF No. 43 (May 6, 2019) (“Def.’s Mem.”)’

L. R. 56(a)1 Statement of Undisputed Material Facts, ECF No. 44 (May 6, 2019) (“Def.’s

SMF”); Docket Entries, ECF No. 44-1 to 44-30 (May 6, 2019) (containing the supporting

exhibits).

       On May 10, 2019, Pratt & Whitney filed an additional supporting exhibit. Suppl. Decl.,

ECF No. 46 (May 10, 2019).

       On June 6, 2019, Mr. Walczak opposed Pratt & Whitney’s motion for summary

judgment, and filed a supporting memorandum, statement of material facts, and exhibits. Pl.’s

Mot. Opp’n Mot. Summ. J., ECF No. 56 (June 6, 2019) (“Pl.’s Opp’n”); Statement in Opp’n to

Def.’s SMF, ECF No. 56-3 (June 6, 2019) (“Pl.’s SMF”); Pl.’s Statement of Undisputed Material



                                               13
Facts, ECF No. 56-2 (June 6, 2019) (“Pl.’s SMF – Add’l Facts”); Docket entry, ECF No. 56-4

(June 6, 2019) (containing supporting exhibits). On the same day, Mr. Walczak also moved to

amend the Complaint to reflect Pratt & Whitney’s correct name. Mot. to Amend/Correct, ECF

No. 57 (June 6, 2019).

       On August 23, 2019, Pratt & Whitney replied to Mr. Walczak’s opposition. Def.’s Reply

Br. in Further Supp. Mot. Summ. J., ECF No. 62 (Aug. 23, 2019) (“Def.’s Reply”).

       On September 6, 2019, Mr. Walczak filed a sur-reply. Pl.’s Resp. to Def.’s Reply, ECF

No. 68 (Sept. 6, 2019) (“Pl.’s Sur-reply”).

       On September 25, 2019, the Court granted Mr. Walczak’s motion to amend the

Complaint to correct Pratt & Whitney’s name. Order, ECF No. 69 (Sept. 25, 2019).

       On September 27, Mr. Walczak filed this Amended Complaint. Am. Compl., ECF No. 70

(Sept. 27, 2019).

       On February 13, 2020, the Court held a hearing on the motion for summary judgment.

Minute Entry, ECF No. 74 (Feb. 13, 2020).

II.    STANDARD OF REVIEW

       A court will grant a motion for summary judgment if the record shows no genuine issue

as to any material fact, and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). The moving party bears the initial burden of establishing the absence of a genuine dispute

of material fact. Celotex Corp. v. Cartrett, 477 U.S. 317, 323 (1986). The non-moving party may

defeat the motion by producing sufficient evidence to establish that there is a genuine issue of

material fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “[T]he mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine



                                                14
issue of material fact.” Id. at 247–48 (emphasis in the original).

       “[T]he substantive law will identify which facts are material.” Id. at 248. “Only disputes

over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment.” Id.; see Graham v. Henderson, 89 F.3d 75, 79 (2d Cir.

1996) (“[M]ateriality runs to whether the dispute matters, i.e., whether it concerns facts that can

affect the outcome under the applicable substantive law.” (citing Anderson, 477 U.S. at 248)).

       “The inquiry performed is the threshold inquiry of determining whether there is the need

for a trial—whether, in other words, there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Anderson, 477 U.S. at 250. When a motion for summary judgment is supported by

documentary evidence and sworn affidavits and “demonstrates the absence of a genuine issue of

material fact,” the non-moving party must do more than vaguely assert the existence of some

unspecified disputed material facts or “rely on conclusory allegations or unsubstantiated

speculation.” Robinson v. Concentra Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation

omitted).

       The party opposing the motion for summary judgment “must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.” Id. “If the evidence

is merely colorable, or is not significantly probative, summary judgment may be granted.”

Anderson, 477 U.S. at 250 (citing Dombrowski v. Eastland, 387 U.S. 82, 87 (1967); First Nat’l

Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 290 (1968)).

       A court must view any inferences drawn from the facts in the light most favorable to the

party opposing the summary judgment motion. See Dufort v. City of N.Y., 874 F.3d 338, 343 (2d

Cir. 2017) (“On a motion for summary judgment, the court must ‘resolve all ambiguities and



                                                 15
draw all permissible factual inferences in favor of the party against whom summary judgment is

sought.’”). A court will not draw an inference of a genuine dispute of material fact from

conclusory allegations or denials, see Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011),

and will grant summary judgment only “if, under the governing law, there can be but one

reasonable conclusion as to the verdict,” Anderson, 477 U.S. at 250.

        With pro se litigants, a court must liberally construe their filings to raise the “strongest

arguments it suggests.” See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.

2006); see also Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman, 470

F.3d at 474). A court is not obligated, however, to “perform an independent review of the record

to find proof of a factual dispute. A district court is obligated only to consider the materials cited

to it by the parties.” Morales v. N.Y. State Dep’t of Labor, 530 Fed. App’x. 13, 14 (2d Cir. 2013)

(internal quotation marks and citation omitted).

III.    DISCUSSION

        Title VII makes it “an unlawful employment practice for an employer . . . to discriminate

against any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex, or national origin.” 42

U.S.C. § 2000e-2(a)(1).

        Mr. Walczak claims that Pratt & Whitney terminated and discriminated against him on

the basis of his sex and national origin (or ancestry), in violation of various provisions of Title

VII and the CFEPA. Pratt & Whitney has moved for summary judgment on all of Mr. Walczak’s

claims. Because courts analyze claims under the CFEPA using the same standards as Title VII,

the Court will focus its analysis on the federal claims. 2 See Jackson v. Water Pollution Control


2
 Pratt & Whitney’s motion for summary judgment briefly explains why a hostile work environment claim would
also fail, Def.’s Mem. at 22-23, but because Mr. Walczak does not allege such a claim in his Amended Complaint,

                                                       16
Auth. of City of Bridgeport, 278 Conn. 692, 705 n.11 (2006) (“We look to federal law for

guidance in interpreting state employment discrimination law, and analyze claims under [the

CFEPA] in the same manner as federal courts evaluate federal discrimination claims.” (internal

citation omitted)).

        Under Title VII, claims of employment discrimination and retaliation are governed by the

burden shifting analysis the Supreme Court established in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). See Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000) (citation

omitted) (analyzing Title VII sex discrimination claims); Reed v. A.W. Lawrence & Co., Inc., 95

F.3d 1170, 1177–78 (2d Cir. 1996) (in the context of a Title VII retaliation claim). Under this

burden-shifting framework, the plaintiff employee must first present a prima facie case by

establishing:

                 (1) that he belonged to a protected class; (2) that he was qualified
                 for the position he sought; (3) that he suffered an adverse
                 employment action; and (4) that the adverse employment action
                 occurred under circumstances giving rise to an inference of
                 discriminatory intent.

Abrams v. Dep’t of Pub. Safety, 764 F.3d 244, 251-52 (2d. Cir. 2014) (citing Holcomb v. Iona

Coll., 521 F.3d 130, 138 (2d Cir. 2008)).

        After the plaintiff meets this “initial burden,” then it becomes the employer’s burden to

establish a legitimate nondiscriminatory reason for its actions; “the final and ultimate burden is

on the plaintiff to establish that the defendant’s reason is in fact pretext for unlawful

discrimination.” Id. at 251 (citing Bickerstaff v. Vassar Coll., 196 F.3d 435, 446 (2d Cir. 1999));

see also Sista v. CDC Ixix N.A., Inc., 445 F.3d 161, 169 (2d Cir. 2006) (emphasizing “admissible



and has never sought leave to amend and add such a claim, see Mot. to Amend/Correct, ECF No. 57 (June 6, 2019)
(seeking leave to update Pratt & Whitney’s full name, and filed at the same time as his opposition to summary
judgment), the Court will not address that claim here.

                                                      17
evidence” in a disability discrimination case (citation omitted)); Terry v. Ashcroft, 336 F.3d 128,

137–38, 140–41 (2d Cir. 2003) (in the Title VII race and gender discrimination and retaliation

contexts (citation omitted)). 3

              A. The Title VII Gender Discrimination Claim

         Pratt & Whitney argues that Mr. Walczak’s prima facie case of gender discrimination

fails because there is no evidence of a gender-based animus. Def.’s Mem. at 16. Pratt & Whitney

contends that Mr. Walczak “cannot prove that his termination occurred under circumstances

giving rise to an inference of gender discrimination,” because the “undisputed record . . .

establishes that [Mr.] Walczak’s threatening behavior toward a male coworker, [Mr.] Czarnota,

also factored into Pratt’s investigation and termination decision.” Id. Pratt & Whitney further

contends that Mr. Walczak’s “gender discrimination claim rests on speculation, which is


3
  The requirements for an opposition to summary judgment are set forth in the District of Connecticut’s Local Rule
of Civil Procedure 56, which requires that a non-moving party’s Statement of Material Facts in Opposition to
Summary Judgment “shall include . . . a response to each paragraph admitting or denying the fact and/or objecting to
the fact as permitted by Federal Rule of Civil Procedure 56(c).” D. Conn. L. Civ. R. 56(a)2(i). Furthermore, “[e]ach
denial . . . must be followed by a specific citation to (1) the affidavit of a witness competent to testify as to the facts
at trial, or (2) other evidence that would be admissible at trial.” Id. 56(a)3. “When a party fails to appropriately deny
material facts set forth in the movant’s Rule 56(a)(1) statement, those facts are deemed admitted.” SEC v. Global
Telecom Servs. L.L.C., 325 F. Supp. 2d 94, 109 (D. Conn. 2004).
           “Under Fed. R. Civ. P. 56(e), only admissible evidence may be used to resist a motion for summary
judgment . . . .” Rohman v. New York City Transit Auth. (NYCTA), 215 F.3d 208, 218 n.6 (2d Cir. 2000); see, e.g.,
McCloskey v. Union Carbide Corp., 815 F. Supp. 78, 81 (D. Conn. 1993) (“A party may not rely on mere
speculation or conjecture as to the true nature of the facts to overcome a motion for summary judgment.” (internal
quotation marks omitted) (quoting Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 12 (2d Cir.1986)); Ventura v. Town of
Manchester, No. CIV. 3:06-cv-630 (EBB), 2008 WL 4080099, at *6 (D. Conn. Sept. 2, 2008) (“Legal conclusions
offered by both lay and expert witnesses are inadmissible because it is not for a witness to instruct the court on the
law.” (citation omitted)); A.D. v. Bd. of Educ. of City Sch. Dist. of City of New York, 690 F. Supp. 2d 193, 216
(S.D.N.Y. 2010) (“[M]aterials submitted by a party in connection with a summary judgment motion must be ‘made
on personal knowledge.’ This requirement is not satisfied by assertions made ‘on information and belief’ . . . .”
(citation and internal quotation marks omitted)).
           As explained below, to the extent that Mr. Walczak’s Rule 56(a)2 Statement of Material Facts fails to
comply with Local Rule 56(a)2 and (a)3 and fails to point to evidence in the record, this Court deems the
corresponding facts in the Defendant’s Local Rule 56(a)1 Statement to be admitted for purposes of this motion,
where those asserted facts are supported by admissible evidence: paragraphs 13-15, 21, 26-29, 31. Additionally,
paragraphs 1-12 are admitted, because Mr. Walczak has “agree[d]” to them. The Court will not rely on assertions
that are unsupported by admissible evidence in the record. The Court also notes that it is under no obligation to
“review portions of the record in response to a motion, where the moving and opposition papers do not make
specific reference to such portions of the record.” D. Conn. L. Civ. R. 7(a)(3).


                                                           18
insufficient to sustain a claim.” Id. at 17. According to Pratt & Whitney, “even when all

reasonable inferences are drawn in favor of [Mr.] Walczak, his allegations provide no basis upon

which to conclude that Pratt was motivated by sex when it terminated his employment.” Id.

        The Court construes the basis of Mr. Walczak’s gender discrimination claim to be that a

“[s]ingle and fabricated [report] from one female was enough to suspend and then terminate [his]

employment.” Pl.’s Opp’n at 15. In addition, Mr. Walczak contends he never said to Mr.

Czarnota, “Bang, bang, I’m gonna shoot you,” or “Bang, bang, what you gonna do when I shoot

you,” and that Ms. Holloman “added this false statement during Arbitration maliciously with the

clear intention to” get Mr. Walczak fired. Id. at 10. Mr. Walczak also argues that he did not

know about this statement until discovery in this case, and that this was unfair to him during the

arbitration process. Id. at 10-13. He emphasizes that “nobody ever reported these alleged words”

to Pratt & Whitney, and that Mr. Czarnota never showed up to the arbitration, despite being

served with a subpoena. Id. at 2, 12.

        In reply, Pratt & Whitney emphasizes that there is “no evidence that Ms. Holloman

harbored a discriminatory or retaliatory animus,” nor does Mr. Walczak claim as much. Def.’s

Reply at 4. In addition, Pratt & Whitney notes that Mr. Turner, who was interviewed because

Mr. Walczak claimed he could corroborate Mr. Walczak’s innocence regarding the incident with

Mr. Czarnota on April 8—actually could not do so. Id. at 5. According to Pratt & Whitney, Mr.

Walczak’s “disagreement . . . does not constitute evidence, nor does it create a disputed issue of

material fact.” Id. at 6.

        In sur-reply, Mr. Walczak writes that “false and fabricated statements,” specifically a

“single fabricated complaint coming from the female Diane Holloman,” were “enough to

terminate [his] employment.” Pl.’s Sur-reply at 1, 4.



                                                19
       The Court disagrees.

       Mr. Walczak has failed to establish a prima facie case because he failed to provide

evidence that Pratt & Whitney fired him because of his gender, i.e., because he is a man. He has

only presented bald assertions, bolstered mainly by his own affidavits or other inadmissible

evidence. See generally Pl.’s Opp’n; see also id. at 1-2 (“I considered [my termination] to be

pure retaliation and gender discrimination.”). Although “discrimination will seldom manifest

itself overtly,” a court must “carefully distinguish between evidence that allows for a reasonable

inference of discrimination and evidence that gives rise to mere speculation and conjecture.”

Bickerstaff, 196 F.3d at 448.

       Here, Mr. Walczak’s sole basis for his gender discrimination claim is this: because a

woman, Ms. Holloman, complained about him, he was fired. He admits that he did not know her

before she moved to their work area, Pl.’s Sur-reply at 3 (“[D]iane Holloman she was unknow

[sic] to me”), which follows that there was likely no history of animus with her specifically, and

certainly not on the basis of his gender. See Walczak Dep. at 102:8-10 (“No female ever harassed

me for anything. I have always good friendship.”).

       Mr. Walczak, however, has not supported his allegations with admissible evidence. In

fact, Mr. Turner, who Mr. Walczak claimed could corroborate his statement about his altercation

with Mr. Czarnota a couple of days prior, could not, and instead “describe[d] a recent verbal

altercation he had heard about between Mr. Walczak and . . . [Ms.] Holloman.” Interview Notes

with Tom Turner. As a result, there is no genuine dispute of material fact as to whether Mr.

Walczak was fired because he was a man. See Abrams, 764 F.3d at 251-52 (“A plaintiff presents

a prima facie case when he establishes: . . . (4) that the adverse employment action occurred

under circumstances giving rise to an inference of discriminatory intent.”).



                                                20
        Additionally, even if Mr. Walczak could establish a prima facie case of gender

discrimination, he has not demonstrated that Pratt & Whitney’s legitimate reasons for firing him

are pretextual. Under the McConnell Douglas Corp. burden-shifting framework, even after the

plaintiff establishes a prima facie case of discrimination, the plaintiff still carries the burden of

showing that the defendants’ nondiscriminatory reasons were pretextual. See 411 U.S. at 804.

Mr. Walczak has not met that burden here. Pratt & Whitney has provided a detailed account of

Mr. Walczak’s alleged behavior, and although he disputes the fairness of the arbitration

process—namely, that he allegedly could not listen to the witness testimonies and that the Union

did not adequately represent him—he cites to no admissible evidence creating a genuine issue of

material fact as to his behavior, the Threat Management Team’s investigation thereof, or any

animus on the part of any decisionmaker. Even pro se “litigants should be on notice . . . that a

party faced with a summary judgment motion ‘may not rest upon the mere allegations or denials’

of the party’s pleading.” Champion v. Artuz, 76 F.3d 483, 485 (2d Cir. 1996) (quoting Graham v.

Lewinski, 848 F.2d 342, 344 (2d Cir. 1988) (quoting Fed. R. Civ. P. 56(e))).

        There is no genuine issue of material fact as to whether Pratt & Whitney’s reasons for

terminating Mr. Walczak were legitimate and nondiscriminatory. See also Arb. Opinion and

Award at 19-23 (describing how Pratt & Whitney had just cause to suspend and discharge Mr.

Walczak, and emphasizing Mr. Walczak’s “persistent pattern of threatening and harassing

behavior in violation of the Company’s rules”). There is corroborated record evidence of Mr.

Walczak’s behavior towards both Mr. Czarnota and Ms. Holloman. See, e.g., Clifford Statement

(describing Mr. Walczak’s verbal and almost physical altercation with Mr. Czarnota); Holloman

Statement (noting that “she felt that [Mr. Walczak] posed a threat to her coworkers”). Although

Pratt & Whitney could have mandated Employee Assistance Program counseling as a condition



                                                  21
of Mr. Walczak’s return, that decision was discretionary; additionally, based on Mr. Walczak’s

repeated rejections of the Employee Assistance Program in the past, there was no evidence in

this record to support the notion that Pratt & Whitney believed it would have remedied the

problem. See Arb. Tr. III at 163:24-164:8 (noting that Mr. Walczak did not “respond well” to

HR’s recommendations to attend EAP counseling, and would instead “roll his eyes and indicate

that he didn’t have a problem, it was everyone else who had a problem”).

       As a result, because Mr. Walczak acknowledges Pratt & Whitney’s policies to ensure

employees have a “safe, healthy, and violence-free work environment,” he was on notice that

“employees [who] engaged in actual or threatened workplace violence will be subject to

appropriate disciplinary action, up to and including termination of employment.” Def.’s SMF ¶ 6

(undisputed). There is no evidence in the record from which a reasonable jury could find that

Pratt & Whitney’s reasons for firing Mr. Walczak was a pretext for gender discrimination.

       In the absence of admissible evidence, Mr. Walczak has failed to establish a genuine

issue of material fact as to whether Pratt discriminated against him based on his gender in

violation of Title VII.

       Accordingly, Mr. Walczak’s claim of gender discrimination under Title VII will be

dismissed.

             B. The Title VII Ancestry or National Origin Discrimination Claim

       Pratt & Whitney similarly argues, as it did for Mr. Walczak’s gender discrimination

claim, that there is no evidence of discriminatory animus for ancestry or national origin

discrimination. Def.’s Mem. at 18. Pratt & Whitney submits that he “does not claim that any

individual who participated in the termination decision was aware of” the alleged remarks “about

him being a ‘smelly Polish’ person, a member of the KGB, and of Jewish ancestry.” Id. Pratt &



                                                22
Whitney notes that while Mr. Walczak “may feel that his coworkers were abusive towards him

based on his ancestry or national origin, his ‘feelings and perceptions of being discriminated

against are not evidence of discrimination.” Id. at 19 (quoting Bickerstaff, 196 F.3d at 456). Pratt

& Whitney emphasizes that Mr. Walczak “does not claim that Ms. Holloman or Mr. Czarnota—

the targets of his threatening behavior—made any remarks or jokes about his ancestry or national

origin.” Id. at 20.

        According to Pratt & Whitney, even assuming a prima facie case of ancestry or national

origin discrimination, Mr. Walczak “cannot overcome Pratt’s legitimate, nondiscriminatory

business reason for firing him,” because other “employees made corroborated complaints about

his threatening behavior.” Id. at 19.

        Mr. Walczak argues that the “wave” of “harassment, racial slur[s], [and] derogatory

comments originated from” the incident on September 11, 2011, and that he has been called the

slur “Polack,” “[P]olish shit,” “smelly Polish,” and told, “go back on your boat, KGB agent.”

Pl.’s Opp’n at 14. Mr. Walczak claims that he reported them “sometimes verbally or in written”

form, but that “[m]ost of [his] complaints were reported” as “harassment or bullying.” Id. at 14-

15. According to Mr. Walczak, he “verbally” notified Mr. Orr, his supervisor, about an instance

where Mr. Boulay and Mr. Barbosa made a comment “directly in [his] presence about ‘smelly

Polish people,’” and that Mr. Orr did nothing. Id. at 7. Mr. Walczak also claims that his

“tormentors” referred to him as a “[C]ommunist” who was “disrespectful to [the] 9/11 tragedy.”

Id. at 15. Finally, Mr. Walczak argues that three other “non-Polish employees who made actual

threats were not disciplined for conduct that was more egregious than the conduct for which [he]

was disciplined,” and instead “were referred to [EAP].” Id. at 15.

        In reply, Pratt & Whitney argues the same as noted above for Mr. Walczak’s claim,



                                                 23
namely that Pratt & Whitney terminated Mr. Walczak’s employment because of his hostile and

threatening behavior towards peers, and this decision was based on “strong and reasonable

evidence from multiple unbiased witnesses.” Def.’s Reply at 4-10. Pratt & Whitney also notes

that Mr. Nester, who made the decision to terminate Mr. Walczak, is also a Polish man. Id. at 6.

Finally, Pratt & Whitney emphasizes that Mr. Walczak does not identify the three non-Polish

employees who were allegedly treated differently than him, and that he “cannot demonstrate that

these comparators are similarly situated in all material aspects or that they ‘engaged in

comparable conduct.’” Id. at 9 (quoting Shumway v. United Parcel Serv., Inc., 118 F.3d 60, 64

(2d Cir. 1997)). According to Pratt & Whitney, these individuals “are not proper comparators to

someone like Plaintiff, who engaged in multiple threatening and hostile acts.” Id. at 10 (also

noting that Mr. Walczak refused Ms. Ferreira’s prior referrals to EAP).

       In sur-reply, Mr. Walczak writes that ever since the incident with Ms. Bosse on 9/11, she

and Mr. Barboso:

               triggered unprecedented wave of hate towards me, followed by the
               aggressive harassment, bullying, spitting in front of me , using loud
               blow horns to scary [sic] me, popping paper bags behind my head,
               racial slur, jokes about “smelly polish [sic] people,[”] calling me
               “KGB”, whistling like calling dog , or whistling like calling taxi cab,
               both ways done loudly right next to me, dozens of the times per day
               and every day, relentlessly continued . . . [o]rganized mobbing was
               growing in the scale of the hostilities, day by day.

Pl.’s Sur-reply at 2. He contends that Pratt & Whitney’s responses to his many complaints were

“weak and inadequate.” Id. at 3.

       The Court disagrees.

       First, Mr. Walczak has not established a prima facie case of discrimination on the basis

of national origin or ancestry. Although he claims to have reported “sometimes verbally or in

written” form discriminatory statements, he also admits that “[m]ost of [his] complaints were

                                                 24
reported” as general “harassment or bullying,” Pl.’s Opp’n at 14-15, most of which was

whistling. See Arb. Tr. III at 151:12-14 (concluding that “there was really no evidence found that

there was any whistling occurring or any whistling at him in any harassing nature”).

Additionally, despite maintaining that others allegedly made discriminatory or derogatory

comments towards him, Mr. Walczak admitted that he did not report them, and that Pratt &

Whitney could not act on any alleged discriminatory conduct that he did not report. See Walczak

Dep. at 131:9-12 (“Q. It is already clear on the record that you did not complain to the company

about the comment KGB agent. Is that true? A. Yes”); id. at 64:17-20 (“Q. You would agree

with me that the company can’t take any action on a complaint that you don’t raise to the

company. Is that true? A. True.”).

       Mr. Walczak has not produced admissible evidence that he reported any comments

relating to his national origin of Poland or Polish ancestry, not even Mr. Orr, to whom he

allegedly “verbally” relayed an instance where two coworkers, Mr. Boulay and Mr. Barbosa,

made a comment “directly in [his] presence about ‘smelly Polish people.’” Pl.’s Opp’n at 7 (also

alleging that Mr. Orr did nothing about this report); see also Walczak Dep. at 81:25-82:8

(admitting that the reason for his coworkers’ alleged “harassment” was “unknown” to him).

Furthermore, despite his many allegations of discriminatory comments made by others, see Pl.’s

Sur-reply at 2, he has not produced a single witness to testify that any decisionmaker

discriminated against or harbored animus toward him because he was from Poland or Polish. See

Howe v. Town of Hempstead, 2006 WL 3095819, at *7 (2d Cir. 2006) (“This connection

[between discriminatory comments and an intent to discriminate] exists if the comments were

made by the decision-maker or by someone who had great influence over the decision-maker.”);

Rose v. N.Y.C. Bd. of Educ., 257 F.3d 156, 162 (2d Cir. 2001) (finding that age-related comments



                                                25
were direct evidence of discriminatory animus because they were made by a supervisor with

“enormous influence in the decision-making process”); Kirsch v. Fleet St., Ltd., 148 F.3d 149,

162-63 (2d Cir. 1998) (stating that discriminatory comments were made by supervisors, not

regular employees with no say in the termination decision, so the comments do evince

discriminatory animus); see also Griffin v. Ambika Corp., 103 F. Supp. 2d 297, 309 (S.D.N.Y.

2000) (finding that it was “fatal” to plaintiff’s case that they only alleged discriminatory

statements by coworkers, not anyone involved in the decisions to terminate their employment).

As a result, there is no genuine dispute of material fact as to whether Mr. Walczak was fired

because of his national origin or ancestry.

       Second, as this Court has already noted, even if Mr. Walczak’s unsubstantiated testimony

was sufficient to establish a prima facie discrimination case on any basis, see McGuinness v.

Lincoln Hall, 263 F.3d 49, 53 (2d Cir. 2001) (“the burden of establishing this prima facie case in

employment discrimination cases is minimal”), a prima facie discrimination case cannot survive

a motion for summary judgment where the defendant articulates a nondiscriminatory reason for

the allegedly discriminatory conduct. See James v. N.Y. Racing Ass’n, 233 F.3d 149, 154 (2d Cir.

2000) (“[O]nce the employer articulates a nondiscriminatory reason for its actions, the

presumption completely drops out of the picture. The ultimate burden of persuading the trier of

fact that the defendant intentionally discriminated remains at all times with the plaintiff.”

(internal quotes and citations omitted)). Here, Pratt & Whitney has proffered a legitimate and

nondiscriminatory reason for terminating Mr. Walczak’s behavior: Mr. Walczak’s (arguably

unprovoked) threatening and hostile behavior towards his coworkers.

       Third, Mr. Walczak has failed to once again cite to admissible evidence creating a

genuine issue of material fact that Pratt & Whitney’s legitimate and nondiscriminatory reasons



                                                 26
for firing him were pretextual. Mr. Walczak does claim that—besides his suspension and

termination—he was never disciplined while employed at Pratt & Whitney, and there were no

issues with his job performance. Pl.’s Opp’n at 4. His ability to perform his job, however, does

not create a genuine issue of material fact as to pretext, because Pratt & Whitney has provided

ample evidence that Mr. Walczak could not work well with others and was increasingly hostile

to coworkers.

       The record is replete with Mr. Walczak’s difficulties interacting with contractors, see

TMT Record – McComarck (describing that Mr. Walczak confronted a contractor and

“grabb[ed] onto [his] ID badge” and said, “We will get to know each other” after the contractor

allegedly whistled at him), and coworkers, see, e.g., Arb. Tr. II at 114:20-25, 117:1-25

(describing Mr. Walczak’s yelling at a coworker and inappropriate comment about his wife); his

inability to acknowledge his role in interpersonal conflicts, see Arb. Tr. III at 163:24-164:8

(noting that Mr. Walczak did not “respond well” to HR’s recommendations to attend EAP

counseling, and would instead “roll his eyes and indicate that he didn’t have a problem, it was

everyone else who had a problem”); and his threatening behavior towards others, see Clifford

Statement (describing Mr. Walczak’s altercation with Mr. Czarnota); Holloman Statement

(describing Mr. Walczak’s altercation with Ms. Holloman).

       Mr. Walczak’s conclusory allegations that other witnesses’s testimony is fabricated are

otherwise unsupported by admissible evidence in the record. See, e.g., Holcomb v. Iona Coll.,

521 F.3d 130, 137 (2d Cir. 2008) (“Even in the discrimination context, however, a plaintiff must

provide more than conclusory allegations to resist a motion for summary judgment”);

Ruszkowski v. Kaleida Health Sys., 422 F. App’x 58, 61 (2d Cir. 2011) (“Appellant‘s conclusory

statements regarding general societal attitudes toward, and harassment of, people of Polish



                                                 27
and/or German descent and his above-average DNA and test results are insufficient to establish a

prima facie case”); Zito v. Fried, Frank, Harris, Shriver & Jacobson, LLP, 869 F. Supp. 2d 378,

397 (S.D.N.Y. 2012) (granting summary judgment and finding that plaintiff’s unsubstantiated

deposition testimony, statistical analysis, and affidavits lacking in evidentiary support were

insufficient to establish a prima facie case under Title VII).

       As a result, there is no genuine issue of material fact that Pratt & Whitney’s reasons for

firing Mr. Walczak were a mere pretext for national origin or ancestry discrimination.

       Accordingly, Mr. Walczak’s claim of national origin or ancestry discrimination under

Title VII will be dismissed.

           C. Title VII Retaliation Claim

       Title VII makes it unlawful for an employer to discriminate against an employee because

the employee has “opposed any practice made an unlawful employment practice . . . or . . . made

a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or

hearing under this subchapter.” 42 U.S.C. § 2000e-3(a). “The objective of this section is

obviously to forbid an employer from retaliating against an employee because of the latter’s

opposition to an unlawful employment practice.” Manoharan v. Columbia Univ. Coll. of

Physicians & Surgeons, 842 F.2d 590, 593 (2d Cir. 1988).

        “In adjudicating retaliation claims, courts follow the familiar burden-shifting approach of

McDonnell Douglas Corp.” Kaytor v. Electric Boat Corp., 609 F.3d 537, 552 (2d Cir. 2010).

The plaintiff employee must first establish a prima facie case by showing: (1) the employee

engaged in an activity protected by Title VII; (2) the employer was aware of this activity; (3) the

employer took adverse action against the employee; and (4) a causal connection exists between

the alleged adverse action and the protected activity. See Treglia v. Town of Manlius, 313 F.3d



                                                 28
713, 719 (2d Cir. 2002) (citing Cifra v. G.E. Co., 252 F.3d 205, 216 (2d Cir. 2001)). “A causal

connection in retaliation claims can be shown either (1) indirectly, by showing that the protected

activity was followed closely by discriminatory treatment, or through other circumstantial

evidence such as disparate treatment of fellow employees who engaged in similar conduct; or (2)

directly, through evidence of retaliatory animus directed against the plaintiff by the defendant.”

Natofsky v. City of New York, 921 F.3d 337, 353 (2d Cir. 2019) (internal quotations omitted)

(citing Littlejohn v. City of New York, 795 F.3d 297, 319 (2d Cir. 2015); Gordon v. N.Y.C. Bd. of

Educ., 232 F.3d 111, 117 (2d Cir. 2000)). If a plaintiff satisfies this initial burden, “a

presumption of retaliation arises.” Hicks v. Baines, 593 F.3d 159, 164 (2d Cir. 2010) (citation

omitted).

       Next, “the employer must offer through the introduction of admissible evidence a

legitimate nondiscriminatory reason for the discharge; and the plaintiff must then produce

evidence and carry the burden of persuasion that the proffered reason is a pretext.” See McBride

v. BIC Consumer Prods. Mfg. Co., Inc., 583 F.3d 92, 96 (2d Cir. 2009) (citing Sista, 445 F.3d at

169). “The proper question for a retaliation claim is whether the alleged adverse action to which

the plaintiff was subjected could well have dissuaded a reasonable employee in his position from

complaining of unlawful discrimination.” Davis-Garrett v. Urban Outfitters, Inc., 921 F.3d 30,

44 (2d Cir. 2019) (citing Burlington N. and Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006)).

Finally, “Title VII retaliation claims must be proved according to traditional principles of but-for

causation.” Univ. of Texas Sw. Med. Ctr. v. Nassar, 133 S.Ct. 2517, 2534 (2013).

       Pratt & Whitney argues that “[v]ague and generalized complaints of mistreatment do not

trigger Title VII’s or CFEPA’s anti-retaliation protections.” Def.’s Mem. at 24 (citations

omitted). According to Pratt & Whitney, Mr. Walczak “did not engage in any activity protected



                                                  29
by CFEPA or Title VII.” Id. at 25. Pratt & Whitney contends that, even assuming he had

engaged in protected activity, he could not establish the causal link between this protected

activity and his termination for violating Pratt & Whitney’s policies. Id. Finally, Pratt & Whitney

submits that there is no evidence of pretext as to why he was fired, because between April 8 and

April 11, 2016, “Pratt received reports that Walczak had threatened his coworkers with increased

frequency and severity.” Id. at 26-27. Pratt & Whitney argues that the temporal proximity of Mr.

Walczak’s meeting with Mr. Nester and Ms. Ferreira on March 6, 2019—for which he wrote a

letter to the Ombudsman about Mr. Nester’s alleged mistreatment of him—and his termination

on April 19, 2016 is, without more, insufficient to establish pretext. Id. at 27.

       Mr. Walczak argues that Pratt & Whitney retaliated against him in two main ways: first,

his reassignment in July of 2013 to a different building, which he argues occurred “because Pratt

“sent [him] to the building with concrete floors knowing, [sic] that concrete is worsening [his]

health condition,” Pl.’s Opp’n at 2-3; and second, his termination, for various reasons, id. at 3.

Mr. Walczak argues that Mr. Nester fired him “in retaliation” and “based on the false allegations

coming from the female, African American senior employee Diane Holloman.” Id. at 14.

According to Mr. Walczak, Pratt & Whitney/Mr. Nester fired him in retaliation for “two

complaints [that] were very close to the date of his termination”: (1) his pending grievance about

missing retroactive pay, allegedly filed “two months before” his termination; and (2) the letter he

sent the to the Ombudsman regarding Mr. Nester’s “threat[]” of “disciplinary actions” if Mr.

Pratt filed “additional complaints.” Id. To Mr. Walczak, the “[t]iming between [his] complaints

and the date of his termination is obvious and retaliatory.” Id.

       In reply, Pratt & Whitney notes that the “foundation of Plaintiff’s retaliation claim is

unclear, and appears to be a moving target.” Def.’s Reply at 7. Pratt & Whitney construes the



                                                 30
basis of Mr. Walczak’s retaliation claim to be his termination based on “(1) complaining to Mr.

Nester about interpersonal conflicts with coworkers in March 2016, and (2) filing a Union

grievance concerning an unpaid shift differential in February 2016.” Id. Pratt & Whitney thus

argues first that Mr. Walczak said nothing during the meeting on March 6, 2016 about or relating

to his gender, ancestry, national origin, or any other protected characteristic, and so, absent

protected activity, “there can be no retaliation under CFEPA or Title VII.” Id. Even if that

meeting involved protected activity, Pratt & Whitney contends that Mr. Walczak fails to

establish the causal relationship between it and his termination “just days after [his] latest

instance of threatening behavior.” Id. at 8. Pratt & Whitney also emphasizes that Mr. Walczak’s

alleged wage-related Union grievance also did not constitute protected activity, and that Mr.

Walczak has similarly failed to identify a causal link with his termination. Id. at 7-8.

       In sur-reply, Mr. Walczak argues that Pratt & Whitney terminated his employment “on

top of discriminatory and retaliatory practices.” Pl.’s Sur-reply at 1.

       The Court disagrees.

       Mr. Walczak’s retaliation claims fail for the same reasons as his discrimination claims.

First, as the Court has already noted, Pratt & Whitney has articulated legitimate and

nondiscriminatory reasons for terminating Mr. Walczak’s employment. As a result, Mr. Walczak

has failed to establish a direct causal connection between his termination and retaliatory animus.

       Second, Mr. Walczak’s reassignment to a different building is not an adverse

employment action. See Platt v. Inc. Vill. of Southampton, 391 Fed. App’x 62, 64 (2d Cir. 2010)

(“Actions are materially adverse if they are harmful to the point that they could well dissuade a

reasonable worker from making or supporting a charge of discrimination [or retaliation].”

(quoting Hicks, 593 F.3d at 162)). Minor inconveniences are not adverse employment actions.



                                                 31
See Hicks, 593 F.3d at 165 (“‘Petty slights or minor annoyances that often take place at work and

that all employees experience’ do not constitute actionable retaliation.” (quoting Burlington, 548

U.S. at 68). Mr. Walczak claims that Pratt & Whitney knowingly reassigned him to the only

building with concrete floors, which allegedly negatively impacts his health, but he has not cited

admissible evidence regarding either the existence of this medical condition or that Pratt &

Whitney knew about it. The only evidence Mr. Walzcak provides is a letter he purportedly sent

to Pratt & Whitney’s Medical Department, which states that he has arthritis “exacerbated by the

prolonged standing on the cold concrete flooring in Bldg. 150,” where he was reassigned. See

Ex. 19, ECF No. 56-4 (consisting of a typed letter, dated June 7, 2010, addressed from Mr.

Walczak to “Medical Department at Pratt&Whitney”). Pratt & Whitney only reassigned Mr.

Walczak, however, because he requested a shift change to avoid the presence of an unnamed

“oppressor.” Compare Ex. 17, ECF No. 56-4 (Mr. Walczak’s letter dated July 1, 2013), with Ex.

18, ECF No. 56-4 (Mr. Dempsey’s letter notifying Mr. Walczak about the reassignment to

building 150 in order to “provide a work environment free of harassment”).

       Mr. Walczak has not alleged or shown that he contacted Pratt & Whitney afterwards

about his medical issues with this reassignment. At this stage, Mr. Walczak cannot rely on self-

serving statements. See Fuller v. Lantz, 549 Fed. App’x 18, 20 (2d Cir. 2013) (finding that “lay

statements are insufficient to create a genuine dispute of fact as to the propriety of a medical

diagnosis”); see also Charter Practices Int’l, LLC v. Robb, No. 3:12-cv-1768 (RNC), 2017 WL

4366717, at *5 (D. Conn. Sept. 30, 2017). He must offer admissible evidence that Pratt &

Whitney reassigned him because of his medical issues, or some other protected characteristic,

and not rely on inadmissible speculation. See, e.g., Feingold v. New York, 366 F.3d 138, 152 (2d

Cir. 2004) (“If the defendant has stated a neutral reason for the adverse action, ‘to



                                                 32
defeat summary judgment . . . the plaintiff's admissible evidence must show circumstances that

would be sufficient to permit a rational finder of fact to infer that the defendant's employment

decision was more likely than not based in whole or in part on discrimination.’” (citing Stern v.

Trustees of Columbia Univ. in City of New York, 131 F.3d 305, 312 (2d Cir. 1997))).

       Third, Mr. Walczak has not established an indirect causal connection between either his

allegedly pending grievance, filed February 2016, or his letter to the Ombudsman, sent March

2016, and his termination in April 2016. He claims an indirect causal connection due to the

temporal proximity, but “[t]emporal proximity alone is insufficient to defeat summary judgment

at the pretext stage.” Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 847 (2d Cir. 2013). A

plaintiff would need other evidence, in addition to temporal proximity, “such as inconsistent

employer explanations, to defeat summary judgment.” Id. (collecting cases).

       “Evidence of pretext may include temporal proximity between the protected activity and

the adverse action plus additional evidence either showing retaliatory animus or disproving the

truth of the employer’s legitimate reason for the adverse action.” Siusdak v. Sessions, 295 F.

Supp. 3d 77, 105 (D. Conn. Feb. 21, 2018). When temporal proximity is the only basis for a

prima facie case, the time gap is typically brief. See Zann Kwan, 737 F.3d at 845 (the three-week

period between plaintiff’s complaint to her termination was “sufficiently short”); Gorzynski v.

JetBleu Airways Corp., 596 F.3d 93, 110 (2d Cir. 2010) (holding that one month is sufficient to

show causation); Johnson v. Conn. Dep’t of Corr., 392 F. Supp. 2d 326, 341 (D. Conn. 2005)

(“[C]ourts in the Second Circuit have rejected finding a causal inference when there were gaps of

three months, six months, eight months, one year, and eleven months between the filing of the

complaint and the alleged retaliation.” (citing White v. Whitman, 99-civ-4777, 2002 WL 776589,

at *12 (S.D.N.Y. Apr. 26, 2002) (collecting cases)).



                                                33
       Even viewed in the light most favorable to him, Mr. Walczak has not provided the

additional evidence of the allegedly pretextual nature of Pratt & Whitney’s nondiscriminatory

reasons for his termination. See Zann Kwan, 737 F.3d at 854 (“Whatever modest probative value

temporal proximity might have in this case is washed away by the facts that Plaintiff did not

offer any evidence to suggest that the decision-makers who fired her knew about the complaints

she allegedly made [about gender discrimination] and that Plaintiff did not produce any evidence

to undermine [Defendant’s] position that her performance was demonstrably poor and

incompatible with its shift in business focus.”). In addition, there is no indication that either Mr.

Walczak’s pending grievance or his letter to the Ombudsman contained protected activity. See,

e.g., Hollander v. Am. Cynamid Co., 895 F.2d 80, 86 (2d Cir. 1990) (affirming district court’s

finding that there was no causal nexus despite time gap of only three months); see also Clark

County Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001) (“[C]ases that accept mere temporal

proximity . . . as sufficient evidence of causality . . . uniformly hold that the temporal proximity

must be very close.” (internal citation omitted)).

       Finally, Mr. Walczak claims disparate treatment in comparison to three non-Polish

unidentified employees, because they were not terminated, but allowed to return to work

following the completion of Employee Assistance Program counseling. See Pl.’s Opp’n at 15.

But “[w]hen considering whether a plaintiff has raised an inference of discrimination by showing

that she was subjected to disparate treatment, . . . the plaintiff must show she was ‘similarly

situated in all material respects’ to the individuals with whom she seeks to compare herself.”

Graham v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000) (citing Shumway, 118 F.3d at 64).

Mr. Walczak has neither identified these three other employees nor described any of the

allegedly “more egregious” conduct they engaged in. See Pl.’s Opp’n at 15 (“In (3) other cases,



                                                  34
non-Polish employees who made actual threats were not disciplined for conduct that was more

egregious than the conduct for which I was disciplined.”).

       The record evidence shows that Pratt & Whitney fires individuals for violating their

policies without knowledge of their national origin or ancestry. Def.’s SMF ¶ 30 (describing

three other employees who were terminated and the reasons for doing so, including one who

“had repeated conflicts with coworkers requiring [Threat Management Team] intervention”).

Second, there is no evidence in this record that these employees engaged in multiple threatening

acts, as Mr. Walczak did, or that they refused Employee Assistance Program counseling, which

Mr. Walczak did on each of the six prior occasions that HR recommended it. Mr. Walczak thus

has not shown that these unidentified employees were “similarly situated employees who went

undisciplined [like him, and] engaged in comparable conduct.” See Graham, 230 F.3d at 40.

       As a result, Mr. Walczak has failed to establish a causal connection between the allegedly

pending grievance and his termination, and there is no genuine issue of material fact as to

whether the Town Defendants retaliated against Mr. Miceli. See Champion, 76 F.3d at 485

(disagreeing with pro se plaintiff’s argument that “the court was required to take all allegations

in the complaint as true and to draw inferences therefrom in his favor”).

       Accordingly, his Title VII retaliation claim against Pratt & Whitney will be dismissed.

           D. The CFEPA Claims

       Having dismissed all of Mr. Walczak’s federal claims, the Court declines to exercise

supplemental jurisdiction over his state law claims, and dismisses them for lack of jurisdiction.

See 28 U.S.C. § 1367(c)(3) (“The district courts may decline to exercise supplemental

jurisdiction over a claim under subsection (a) if . . . the district court has dismissed all claims

over which it has original jurisdiction.”); see, e.g., Castellano v. Bd. of Trustees, 937 F.2d 752,



                                                  35
758 (2d Cir. 1991) (quoting United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1991) (“[I]f the

federal claims are dismissed before trial . . . , the state claims should be dismissed as well.”).

IV.    CONCLUSION

       For the foregoing reasons, Pratt’s motion for summary judgment is GRANTED.

       The Clerk of Court is respectfully directed to close the case.

       SO ORDERED at Bridgeport, Connecticut, this 21st day of February, 2020.



                                                       /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE




                                                  36
